Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/13/2022 have been considered.  Claims 4, 8, 12, 16 have been canceled by applicant.  Claims 1-3, 5-7, 9-11, 13-15 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraph 4 - page 9, paragraph 3 of the Remarks, filed 6/13/2022, with respect to claims 1-16 have been fully considered and are persuasive in light of the amended base claims 1, 5, 9, and 13.  The 35 U.S.C. 112(b) rejection of claims 1-16 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 11, paragraph 3 - page 12, paragraph 2 of the Remarks, filed 6/13/2022, with respect to claims 1-16 have been fully considered and are persuasive in light of the amended base claims 1, 5, 9, and 13.  The 35 U.S.C. 103 rejection of claims 1-16 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The prior arts of record, considered individually or in combination, fail to fairly show or suggest the claimed method (claim 1) and terminal (claim 5) performed in a wireless communication system, comprising, among other limitation, novel and unobvious limitations as
“determining whether a terminal of reduced capability is barred to access the cell based on the system information;
barring a selection of the cell, in case that the terminal of the reduced capability is barred to access the cell:
transmitting a random access preamble to the base station, in case that the terminal of the reduced capability is not barred to access the cell;
receiving a random access response (RAR) message from the base station as a response to the random access preamble; and
wherein the terminal of the reduced capability is characterized as having a low maximum data rate compared to a normal terminal” structurally and functionally interconnected with other elements of the respective claims 1 and 5.

The prior arts of record also fail to fairly show or suggest the claimed method (claim 9) and base station (claim 13) performed in a wireless communication system, comprising the novel and unobvious limitations as 
“determining whether a terminal of reduced capability is barred to access the cell based on the system information;
broadcasting system information based on a determination whether the terminal of the reduced capability is barred to access the cell;
receiving a random access preamble from the terminal, in case that the terminal of the reduced capability is not barred to access the cell;
transmitting a random access response (RAR) message to the terminal as a response to the random access preamble; and
wherein the terminal of the reduced capability is characterized as having a low maximum data rate compared to a normal terminal” structurally and functionally interconnected with other elements of the respective claims 9 and 13.

References U.S. 8,488,542; U.S. 9,204,289; U.S. 9,668,162; U.S. 9,877,254; U.S. 10,292,077; U.S. 2013/0343319 and U.S. 2017/0135026 are cited because they are put pertinent to improve the transmission among devices based on user equipment category in wireless telecommunication networks. However, none of references teaches as recited in claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471